DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method comprising
-determining whether or not the consumable item has been consumed
-upon determining affirmatively that the consumable item has been consumed, generating a shipment request associated with the consumable item with or without user intervention
-issuing the generated shipment request to a seller’s server
-in response to receipt of the shipment request, identifying a shipment item that is one of (a) a new one of the consumable item identified and (b) an alternative item identified distinct from the first item but belonging to the same product category as the consumable item
-identifying a shipment address to which the identified shipment item is to be shipped

This judicial exception is not integrated into a practical application because the additional elements include a user device, a sensor, seller’s server computer over a wide area network, a first item identifier and a second item identifier. The user device is presented as a computer element to send and receive information, and an electronic element that gathers information data does not provide integration since it is used as a tool to perform the abstract idea. The same applies to the seller’s server computer. The sensor, first identifier and second identifier are used to monitor the consumable product, and are presented in a way that they merely maintain product information, which are used as a tool to perform the abstract idea, and therefore the claim remain ineligible under MPEP 2106.05(f). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are used to send, receive and store information relating to the abstract idea, but does not provide more than a tool to perform the abstract idea, and therefore, the claim remains ineligible under MPEP 2106.05(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2017/0300984 A1 Hurwich.

Regarding claim 1, Hurwich discloses a method, comprising: 
determining, by a user device associated with a consumable item, whether or not the consumable item has been consumed, exhausted, expired, or otherwise needs to be replaced with a new one, using a sensor provided in the user device (Hurwich Para. [0049] a tracking unit, which includes one or more sensors, generates information about the consumable good; change in data can sense the amount of good); 
upon determining affirmatively that the consumable item has been consumed, exhausted, expired, or otherwise needs to be replaced with a new one, generating, by the user device, a shipment request associated with the consumable item with or without a user intervention (Hurwich Para. [0049] when the sensor determines the depletion is expected, the backend triggers a notification to a user, through a user device, to order goods); 
issuing, by the user device, the generated shipment request to a seller's server computer over a wide area network (WAN) communication, wherein the seller's server computer is connected on the WAN under control of a seller of the consumable item (Hurwich Para. [0076-0077] a reorder point is can be determined, and a request to the fulfillment source is made for a reorder); 
in response to receipt of the shipment request, identifying, by the seller's server computer, a shipment item that is one of (a) a new one of the consumable item identified by a first item identifier assigned to the consumable item and (b) an alternative item identified by a second item identifier distinct from the first item identifier but belonging to the same product category as the consumable item (Hurwich Para. [0077] the product used for reorder, may go to auction, and the lowest price may be ordered; Para. [0100] when a similar product is available for reorder, and is a lower cost, the lowest cost may be ordered); 
identifying, by the seller's server computer, a shipment address to which the identified shipment item is to be shipped (Hurwich Para. [0095] shipping cost and tax is determined based on the shipping address of the user listed; Para. [0103] optimal orders are submitted to the fulfillment source and confirmed and/or automatically purchased based user information); 
and executing, by the seller's server computer, a shipment process for shipment of the identified shipment item to the identified shipment address (Hurwich Para. [0095] shipping cost and tax is determined based on the shipping address of the user listed; Para. [0103] optimal orders are submitted to the fulfillment source and confirmed and/or automatically purchased based user information).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0322449 A1 Schiller teaches product container to determine reordering (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687